DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 16 is withdrawn in view of the amendment filed 25 July 2022. 

Claim Rejections - 35 USC § 112
The rejection of claim 15 as indefinite  under 35 U.S.C. § 112(b) is withdrawn in view of the present amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein (US 8,322,230 B2).
Regarding claim 13, Weinstein discloses a method for operating a Coriolis measuring device (5) for measuring mass flow or flow velocity of a medium flowing through at least one measuring tube (103A) containing at least two non-mixable components (the multiphase medium can include entrained gas, entrained solids, and liquids of different densities; c. 2, ll. 6-11), including: wherein each measuring tube (103A) has an inlet (102) and an outlet (102’), wherein at least two sensors (105, 105’) register measuring tube oscillations excited by at least one exciter (104), wherein the sensors (105, 105’) are arranged one after another along a measuring tube centerline (sensors 105 and 105’ register oscillations excited by driver 104; c. 7, ll. 56-61), wherein a first sensor (105) registers at least a first, inlet side, oscillation characteristic of the measuring tube oscillation at a first sensor position (sensor 105 registers an inlet-side oscillation characteristic at a first position; fig. 1), and wherein a second sensor (105’) registers at least a second, outlet side, oscillation characteristic of the measuring tube oscillation at a second sensor position (sensor 105’ registers an outlet-side oscillation characteristic at a second position; fig. 1), wherein a local concentration fluctuation or incidence fluctuation of at least one additional component, thus, firstly, a second component, influences the measuring tube oscillation in a region of the local concentration fluctuation or incidence fluctuation (entrained gas, entrained solids, and liquids of different density move differently through tube 103A causing local concentration fluctuations that influence the measuring tube oscillation; c. 8, ll. 60-67), wherein the influencing leads to a variation of an amplitude or a phase or an oscillation frequency of the measuring tube oscillation (a local concentration fluctuation leads to a variation of amplitude, phase, and/or frequency of the tube oscillation; c. 2, ll. 13-31 and 50-55), wherein the method includes steps of: registering a shifting of the local concentration fluctuation or incidence fluctuation using the at least two sensors (as signals from sensors 105 and 105’ would reflect local concentration fluctuations of a multi-phase medium, the step of meter electronics 20 receiving signals from sensors 105 and 105’ is registering a shifting of the local concentration fluctuation); and calculating a velocity of the second component (for example, the velocity of a bubble or particle) based on the registered shifting of the local concentration fluctuation or incidence fluctuation (Equation 10 is used to find the velocity of a second component based on the vibrational response amplitude and frequency of the signals from sensors 105 and 105’; c. 16, ll. 30-34 and 41-45).
Regarding claims 16 and 17, Weinstein discloses the velocity of the second component is calculated based on the vibrational response amplitude and frequency from sensors 105 and 105’ (c. 16, ll. 30-45); wherein the at least one measuring tube (103) is at least sectionally bent in the resting state (tube 103A is bent; fig. 1), wherein the first sensor position in the flow direction is before the bend or in a beginning region of the bend (a position of sensor 105 is upstream of the bend of tube 103A), and wherein the second sensor position in the flow direction is after the bend or in an end region of the bend (a position of sensor 105a is downstream of the bend of tube 103A), wherein at least one difference between variations of different functions of time is used to determine at least one property of at least a second component (signals from sensors 105 and 105’, including their differences in amplitude, phase, and frequency, are used to determine at least a velocity of a second component; c. 16, ll. 31-34 and 41-45), wherein at least one of the following properties of the variations is considered: amplitude, width, and asymmetry (at least an amplitude of signals from sensors 105 and 105’ is considered; c. 16, ll. 41-45).
Regarding claims 18-20, Weinstein discloses wherein the first component is liquid, wherein the second component is liquid, solid or gaseous (the multiphase medium may include a liquid with entrained gases, entrained solids, or another liquid of different density; c. 2, ll. 6-11); wherein the first component is a mixture of mixable substances, or wherein the second component is a mixture of mixable substances (a first or second component of the multiphase medium may be two mixable substances; c. 2, ll. 6-11); wherein in a third method step a velocity of the first component is ascertained from the velocity of the second component (the velocity of a first component, such as fluid, is ascertained from the velocity of the second component; c. 16, Equations 5-8), wherein at least one of the following variables is used for ascertaining the velocity of the first component: angle of inclination of the at least one measuring tube relative to the force of gravity, viscosity of the first component (flow fluid dynamic viscosity uf is used to ascertain velocity of a liquid component u; c. 16, Equations 5 and 6), mass density of the first component or the second component, Stokes number, and characteristic diameter.
Regarding claim 22, Weinstein discloses a Coriolis measuring device (5), including: at least one measuring tube (103A, 103B) for conveying a medium (the multiphase medium can include entrained gas, entrained solids, and liquids of different densities; c. 2, ll. 6-11), wherein each measuring tube (103A, 103B) has an inlet (102) and an outlet (102’); at least one exciter (104), which is adapted to excite the measuring tube (103A, 103B) to execute oscillations; at least two sensors (105, 105’), which are adapted to register the oscillations of the measuring tube (sensors 105 and 105’ register oscillations excited by driver 104; c. 7, ll. 56-61); an electronic measuring/operating circuit (20), which is adapted to operate the exciter (104) as well as the sensors (105, 105’) and to determine and to output mass flow-, or flow velocity-, or density measurement values (c. 7, ll. 56-61); wherein the measuring device (20) includes an electronics housing for housing the electronic measuring/operating circuit (meter electronics 20 must have some housing); and wherein the sensors (105, 105’) are arranged one after another along a measuring tube centerline (fig. 1), wherein a first sensor (105) registers at least a first, inlet side, oscillation characteristic of the measuring tube oscillation at a first sensor position (sensor 105 registers an inlet-side oscillation characteristic at a first position; fig. 1), and wherein a second sensor (105’) registers at least a second, outlet side, oscillation characteristic of the measuring tube oscillation at a second sensor position (sensor 105’ registers an outlet-side oscillation characteristic at a second position; fig. 1), wherein a local concentration fluctuation or incidence fluctuation of at least one additional component, thus, firstly, a second component, influences the measuring tube oscillation in a region of the local concentration fluctuation or incidence fluctuation (entrained gas, entrained solids, and liquids of different density move differently through tube 103A causing local concentration fluctuations that influence the measuring tube oscillation; c. 8, ll. 60-67), wherein the influencing leads to a variation of an amplitude or a phase or an oscillation frequency of the measuring tube oscillation (a local concentration fluctuation leads to a variation of amplitude, phase, and/or frequency of the tube oscillation; c. 2, ll. 13-31 and 50-55), wherein the measuring device (5) is configured to perform the following method: registering a shifting of the local concentration fluctuation or incidence fluctuation using the at least two sensors (as signals from sensors 105 and 105’ would reflect local concentration fluctuations of a multi-phase medium, the step of meter electronics 20 receiving signals from sensors 105 and 105’ is registering a shifting of the local concentration fluctuation); and calculating a velocity of the second component (for example, the velocity of a bubble or particle) based on the registered shifting of the local concentration fluctuation or incidence fluctuation (Equation 10 is used to find the velocity of a second component based on the vibrational response amplitude and frequency of the signals from sensors 105 and 105’; c. 16, ll. 30-34 and 41-45).
Regarding claims 23 and 24, Weinstein discloses wherein the measuring device (5) includes at the inlet (102) as well as at the outlet (102’) of the at least one measuring tube (103A, 103B), in each case, a securement apparatus (122, 122’), which is adapted, in each case, to define the position of an outer oscillatory node, wherein the securement apparatus (122, 122’) includes, for example, at least one plate, which plate at least partially surrounds at least one measuring tube (brace bars 122 and 122’ are disposed at outer vibrational node positions, are plate shaped, and at least partially surround tube 103A; c. 18, ll. 41-51); wherein the at least one measuring tube (103A) is at least sectionally bent in the resting state (tubes 103A and 103B are bent in a resting state; fig. 1), wherein the first sensor position is in the flow direction before the bend or in a beginning region of the bend (a position of sensor 105 is upstream of the bend of tube 103A), and wherein the second sensor position is in the flow direction after the bend or in an end region of the bend (a position of sensor 105a is downstream of the bend of tube 103A).
Weinstein does not explicitly disclose using a time offset occurrence between oscillations characteristics of first and second sensors to indicate a presence of a local concentration fluctuation.
However, Weinstein teaches that a function of time of oscillation characteristics of a first sensor (105) is compared with a second function of time of the oscillation characteristics of a second sensors (time delay or phase differences between oscillation characteristics of two sensors are used to determine mass flow rate; c. 1, ll. 48-53). Weinstein further teaches that the components of a multiphase medium can be decoupled and move independently which affects the vibrational response of the flowmeter (c. 2, ll. 13-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Weinstein to interpret a time offset occurrence between the vibrational response sensor signals as presence of a local concentration fluctuation, to account for measurement error due to decoupling. Additionally, it would have been obvious to one of ordinary skill in the art to cross-correlate the sensor signals and ascertain any extreme values.
Regarding claim  21, Weinstein disclose the invention as set forth above with regard to claim 13.
Although Weinstein does not explicitly disclose determining a mass flow of the medium using mass density and velocity of the components, it is well known in the art of flow meters that Mass Flow Rate = density x velocity x area of cross-section.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Weinstein to determine mass flow rate using mass density and velocity as this to provide an accurate measurement of mass flow for each component of a multiphase medium.


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “wherein time offset variation of a fourth function of time of an oscillation characteristic registered by a fourth sensor of the first difference relative to a variation of the fifth function of time of an oscillation characteristic registered by a fifth sensor of the second difference indicates the presence of a local concentration fluctuation or incidence fluctuation of the second component” in combination with the remaining claim elements as recited in claim 15.

Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive.
Applicant argues that “Applicant’s claims are directed to a movement speed parallel to the fluid flow of the medium” and that Weinstein “is directed to motion of flow fluid and flow conduit perpendicular to fluid flow.” (Response, p. 8). However, Weinstein discloses that Coriolis mass flow meters “require that the flow fluid moves with the flow conduits during oscillation at the meter’s natural frequency” but “when foreign material is introduced, this assumption is no longer valid, as there is relative motion or decoupling between the two or more phases” (c. 15, ll. 56-62). Weinstein is directed to a model that determines the relative motion between foreign material including gas bubbles, solid particles, or a different entrained fluid and the flow fluid using vibrational amplitudes and phase differences (c. 15, ll. 62-67 and c. 16, 31-34). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852